Title: To James Madison from Edmund Pendleton, 27 August 1780
From: Pendleton, Edmund
To: Madison, James



Dear Sir:
Edmundsbury, Augt. 27. 1780

When you first went to Congress I should have bespoke your correspondence, but knew your acquaintance was extensive & nearer relations very numerous, from whence I judged such a request would give you too much trouble, and declined it, as I was happy enough then to have other two valuable friends, who handed me all the important intelligence which was allowed to be made public. They have since retired from Congress, & I must starve for want of news at this interesting crisis, unless you can drop me a line now & then without interfering too much with yr business or ease, for happy as it would make me, I can’t agree to accept it upon the terms of Interrupting either. It is fair to let you know that the benefits arising from the correspondence will be unequal, since tho’ you will find me dilligent & punctual in it, yet placed as I am in a Forest, occurrences will not enable me to give you much entertainment. Thus you have a fair state of the case on my side & will exercise the Rights of Friendship in declining it altogether, if you find it will subject you to any inconvenience. I am sorry to open this proposed Intercourse with condoling you on the unhappy affair to the Southward, the particulars of which you will know better than I, as I hear an Aid has passed wth. Genl Gates Letter to Congress, & our accounts here are much confused; we have been unfortunate in that quarter hither[to] but I hope we shall persevere til we catch the lucky moment for success; and that you will hand us something comfortable from the Northward ’ere long. I am with great regard Dr Sr
Yr Affecte. & Obd. Servt.
Edmd Pendleton
